Citation Nr: 0834369	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  98-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for diarrhea, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by headaches other than chronic fatigue syndrome.

4.  Entitlement to service connection for a disability 
manifested by memory loss other than chronic fatigue 
syndrome.

5.  Entitlement to service connection for a disability 
manifested by sleep disturbance other than chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1995, which included service in the Southwest Asia 
theater of operations from October 1990 to April 1991, as a 
heavy construction equipment operator.  He was deployed to 
Saudi Arabia where he participated in Operation Desert 
Shield/Storm.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2007).  He 
also had prior active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In August 2000 and September 
2003, the Board remanded the veteran's claims for additional 
development.

By the September 2003 decision, the Board granted service 
connection for chronic fatigue syndrome (CFS) manifested by 
aching joints/muscle fatigue, fatigue, headaches, 
neuropsychological symptoms of memory loss, and sleep 
disturbance.  Therefore, in the present decision, the Board 
will address the claims involving headaches, memory loss, and 
sleep disturbance to the extent that those symptoms may be 
associated with a disability other than the veteran's 
service-connected CFS.

The Board remanded a claim of service connection for 
mechanical low back pain in the September 2003 decision.  By 
a February 2008 rating decision, the Appeals Management 
Center (AMC) granted service connection for a low back 
disability, characterized as lumbar strain.  Because service 
connection was granted, the issue is no longer before the 
Board.

In the September 2003 decision, the Board also referred a 
claim of service connection regarding constipation and 
irregular bowel patterns to the agency of original 
jurisdiction (AOJ).  It does not appear that this issue has 
been addressed and it is again referred to the AOJ.

(The decision below addresses the veteran's claims of service 
connection for a knee disability, for diarrhea, for a 
disability manifested by headaches other than CFS, and for a 
disability manifested by memory loss other than CFS.  The 
claim of service connection for a disability manifested by 
sleep disturbance other than CFS is addressed in the remand 
that follows the Board's decision.)


FINDINGS OF FACT

1.  Current knee disability has not been shown.

2.  The veteran does not have objective signs of diarrhea or 
a disability manifested by diarrhea that is attributable to 
his active military service.

3.  The veteran's headaches are manifestations of service-
connected CFS; a separate disability is not shown.

4.  The veteran's memory loss is a manifestation of service-
connected CFS; a separate disability is not shown.




CONCLUSIONS OF LAW

1.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The veteran does not have diarrhea that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2007).

3.  The veteran does not have a disability manifested by 
headaches other than chronic fatigue syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  The veteran does not have a disability manifested by 
memory loss other than chronic fatigue syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The veteran's claims were filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claims 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases such as this one, the veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
has been accomplished in order to render a decision as to the 
claims of service connection for a knee disability, for 
diarrhea, for a disability manifested by headaches other than 
CFS, and for a disability manifested by memory loss other 
than CFS.  Through February 2004 and October 2004 notice 
letters, the veteran and his representative were notified of 
the information and evidence needed to substantiate his 
service connection claims concerning diarrhea, headaches, and 
memory loss.  Through an August 2006 notice letter, the 
veteran and his representative were notified of the 
information and evidence needed to substantiate his claim of 
service connection for a knee disability.  The notice 
included information regarding service connection for 
veterans who served in the Southwest Asia theater during the 
Persian Gulf War.

By the August 2006 notice letter, the veteran was provided 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
veteran's claims, the claims were properly re-adjudicated in 
February 2008, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2004, October 2004, 
and August 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his claimed disabilities.  Consequently, a 
remand of the four service connection issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claims of service connection for a knee disability, for 
diarrhea, for a disability manifested by headaches other than 
CFS, and for a disability manifested by memory loss other 
than CFS.  The veteran's service medical records have been 
obtained and associated with the claims file, including 
records from his service in the West Virginia Army National 
Guard.  Treatment records from the VA Medical Center (VAMC) 
in Huntington, West Virginia, have also been obtained.  The 
veteran has submitted records from multiple private treatment 
providers.  Additionally, pursuant to the Board's September 
2003 remand, the veteran was provided VA examinations in 
connection with his claims, the reports of which are of 
record.  Furthermore, the veteran was afforded a hearing 
before the Board in June 1999, the transcript of which is 
also of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of these four claims on appeal that need to be 
obtained.  Thus, VA has properly assisted the veteran in 
obtaining any relevant evidence.

The veteran's representative contends that another VA 
examination is warranted for the headaches and memory loss 
claims.  The Board finds that a December 2004 VA examination 
adequately addressed the medical aspects of those claims as 
set forth in the instructions in the September 2003 remand.  
There is sufficient medical evidence of record to decide the 
claims as detailed in the analysis section.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran asserts that he has a knee disability, diarrhea, 
headaches, and memory loss that are related to his active 
military service.  Thus, he contends that service connection 
is warranted for the resultant disabilities on a direct 
basis.  Alternatively, the veteran alleges that he has 
diarrhea resulting from an undiagnosed illness due to his 
service in the Persian Gulf. 

A. Knee Disability

A review of the veteran's service medical records reveals 
that the veteran was treated for symptoms involving his 
knees.  In December 1990, he was seen for complaints of left 
knee pain.  There was no indication of trauma to the knee, 
but the pain occurred when the veteran was walking or 
running.  The veteran was assessed with pulled muscles and 
left knee soft tissue pains.  A March 1994 periodic 
examination and the August 1995 separation examination were 
normal regarding the knees.  Later in August 1995, after the 
separation examination was administered, the veteran had 
complaints of bilateral knee pain.  His knees hurt when he 
was running.  Patellofemoral syndrome was to be ruled out.  
No further information was documented.  In June 1996, a 
periodic examination was conducted during the veteran's 
National Guard service.  The veteran stated that he had a 
history of over-exercising, but the examination was normal 
with respect to the knees.

In light of the information in the service medical records, 
in-service injury is established regarding the knees.  In 
order for service connection to be warranted, current knee 
disability must be shown and the disability must be 
attributable to the veteran's in-service complaints of knee 
pain.

The veteran has submitted statements indicating that he 
experiences aching and pain in the knees.  The veteran's wife 
has submitted statements in which she maintains that she 
observed the veteran suffering from sore and achy knees, as 
well as joint pain.

(The Board notes that the veteran has been awarded service 
connection for CFS.  One of the manifestations of the 
veteran's service-connected CFS is aching joints.  Thus, to 
the extent the veteran's complaints of aching knees are part 
of his generalized aching joints, he is already receiving 
compensation.  In the present claim, the Board is addressing 
whether a separate knee disability exists.)

Despite the complaints of knee pain and aches, the post-
service medical evidence does not show that the veteran has a 
clinically diagnosed knee disability.  Pursuant to the 
Board's September 2003 remand, the veteran was afforded a VA 
orthopedic examination in May 2007.  The examiner noted the 
veteran's history of complaints of bilateral knee pain.  X-
rays were negative bilaterally.  After reviewing the claims 
file and examining the veteran, the examiner concluded that 
the veteran did not have a bilateral knee condition.  He 
stated that the veteran had subjective bilateral knee pain 
without objective evidence on physical examination.  The 
Board finds the May 2007 VA examination to be the most 
probative of the veteran's VA examinations regarding the 
knees because the examiner was able to review all of the 
previous examinations of record.  Additionally, the May 2007 
VA examination was the only knee examination conducted after 
the veteran was service connected for CFS with manifestations 
of joint pain.  The examiner was able to focus on objective 
indicators rather than having to address an undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness.

As a whole, previous examination reports and medical records 
do not show the existence of a clinically diagnosed knee 
disability.  A December 1995 VA examination report included 
an impression of overuse syndrome of the knees.  A February 
1997 VA treatment record documented a diagnosis of 
arthralgia.  A May 1997 VA examination report reflected a 
totally normal joint examination.  An August 1997 VA 
examination report showed no joint abnormalities.  An April 
2002 VA examination report listed chronic knee strain as an 
assessment.  An April 2004 letter from L.D.P., D.C., 
indicated that there was no increase in degenerative change 
of the knee joint.  Although the April 2002 report listed a 
diagnosis of chronic knee strain, such a diagnosis is not 
reflected by the other competent medical evidence of record.  
In any event, as discussed above, the Board finds the May 
2007 VA examination report to be more probative.

The Board notes that the May 2007 VA examiner did not provide 
a nexus opinion as to the medical probabilities that a knee 
disability is attributable to the veteran's military service.  
However, the related instruction from the September 2003 
remand was predicated on the existence of a currently 
diagnosed knee disability.  Thus, the examiner complied with 
the Board's instruction and further VA examination is not 
necessary.

The Board notes that Congress has specifically limited 
entitlement to service connection to instances where disease 
or injury has resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  The evidence reflects that the veteran does not have 
a clinically diagnosed knee disability.  In the absence of 
proof of current disability, the claim of service connection 
may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for a knee disability is 
not warranted.

B. Diarrhea

The veteran's service medical records contain evidence of in-
service complaints of and treatment for diarrhea.  In May 
1991, June 1992, September 1994, January 1995, and 
September 1995, the veteran was treated for diarrhea.  The 
veteran and his wife submitted statements indicating that the 
veteran continued to experience diarrhea, at least 
temporarily, after his separation from active duty.  During 
his hearing, the veteran stated that he did not have diarrhea 
anymore.

Post-service medical records and examination reports are 
negative for documentation of diarrhea.  The veteran 
underwent VA examination in connection with the claim on four 
instances.  An August 1997 VA examination was normal with 
regard to the abdomen and x-rays of the digestive system were 
also normal.  During an April 2002 VA examination, the 
veteran stated that diarrhea did not bother him much since 
coming out of the service, but rather irregular bowel 
patterns were his concern.  A June 2002 VA examination 
reflected that the veteran had no diarrhea and that the 
problem had already resolved.  Finally, in December 2004, the 
VA examiner noted that the veteran did not have diarrhea, but 
rather constipation.  The examiner found that it was not 
likely that the veteran had diarrhea as the result of his CFS 
or from any other source.

In consideration of the evidence of record, the Board finds 
that service connection is not warranted on a direct basis 
for diarrhea or a disability manifested by diarrhea.  
Although symptoms were clearly documented in service, the 
veteran does not have a current disability manifested by 
similar symptoms.  See Gilpin, 155 F.3d at 1353; Brammer, 
3 Vet. App. at 225.

Service connection is also not warranted for diarrhea as a 
qualifying chronic disability resulting from an undiagnosed 
illness.  The service medical records and lay statements by 
the veteran establish that he had objective indications of a 
chronic disability in that he had gastrointestinal signs and 
symptoms (diarrhea).  Additionally, it appears that the signs 
and symptoms became manifest during his service in Saudi 
Arabia.  However, the objective indications were attributed 
to known clinical diagnoses, such as gastroenteritis.  
Subsequent to active military service, there was no 
attribution of the diarrhea to a known clinical diagnosis or 
otherwise, because diarrhea or a disability manifested by 
diarrhea was never documented.  In fact, the veteran states 
that he does not have diarrhea, but rather constipation and 
irregular bowel patterns.  (A claim of service connection for 
constipation and irregular bowel patterns was referred to the 
AOJ in the introduction section.)  Therefore, service 
connection is not warranted under the provisions of 38 C.F.R. 
§ 3.317 for Persian Gulf War veterans.

C. Headaches

A review of the veteran's service medical records shows one 
instance of a complaint of slight headaches in April 1992.  
Post-service medical records show complaints of regular 
headaches.  During an August 1997 VA examination, the veteran 
was diagnosed with recurrent headaches, not otherwise 
specified.  Both the veteran and his wife attest to the 
veteran experiencing headaches during military service and 
subsequent to service.  VA examinations in April 2002, June 
2002, and July 2002, indicate that the veteran has headaches 
as a manifestation of CFS or possibly related to nonservice-
connected sinusitis.

As noted above, the veteran has already been awarded service 
connection for CFS with manifestations that include 
headaches.  Thus, pursuant to the Board's September 2003 
remand, the veteran underwent VA examination in order to 
determine whether he has a disability manifested by headaches 
that is not attributable to his CFS.

In December 2004, a VA examiner reviewed the claims file and 
examined the veteran.  The examiner found that the veteran 
has no evidence of migraine headaches.  Additionally, 
according to recent x-rays, the veteran does not show 
evidence of having sinusitis as previously thought.  The VA 
examiner found no evidence of any specific cause of the 
veteran's headaches other than his CFS.

In consideration of this evidence, the Board finds that 
service connection is not warranted for a disability 
manifested by headaches other than CFS.  Although there is 
evidence that the veteran experiences headaches, the 
competent medical evidence shows that the headaches are 
manifestations of his service-connected CFS.  Thus, he is 
already being compensated for his headaches.  A separate 
disability is not shown.



D. Memory Loss

The veteran's service medical records are negative for 
complaints of or treatment for memory loss.  Post-service 
medical records show complaints of memory loss, particularly 
short-term memory loss.  During a May 1997 VA examination, 
the veteran was diagnosed with recurrent short-term memory 
loss since 1991 of uncertain etiology.  Both the veteran and 
his wife attest to the veteran experiencing memory loss 
during military service and subsequent to service.  VA 
examination in April 2002 indicated that the veteran has 
memory loss as a manifestation of CFS.

This claim is similar to the claim involving headaches.  The 
veteran has already been awarded service connection for CFS 
with manifestations that include memory loss.  Similar to the 
headaches claim, the veteran underwent VA examination in 
December 2004 in order to determine whether he has a 
disability manifested by memory loss that is not attributable 
to his CFS.

The December 2004 VA examiner reviewed the claims file and 
examined the veteran.  The examiner noted the veteran's 
complaints of short-term memory loss, but the examiner found 
that the veteran's memory loss was not severe as it had not 
prevented him from progressing at his place of employment.  
The VA examiner gave the opinion that it was not likely that 
there was another etiology for the veteran's memory loss 
other than his CFS.

Similar to the analysis for the veteran's headaches, the 
Board finds that service connection is not warranted for a 
disability manifested by memory loss other than CFS.  
Although there is evidence that the veteran experiences 
short-term memory loss, the competent medical evidence shows 
that the memory loss is a manifestation of his service-
connected CFS.  Thus, he is already being compensated for his 
memory loss.  A separate disability is not shown.

E. Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony, as well as the statements made by his 
wife, with regard to his claims of service connection for a 
knee disability, for diarrhea, for a disability manifested by 
headaches other than CFS, and for a disability manifested by 
memory loss other than CFS.  While the Board does not doubt 
the sincerity of their belief that the veteran has the 
claimed disabilities and that they are related to his time in 
service, as lay persons without the appropriate medical 
training or expertise, they are not competent to provide a 
probative opinion on a medical matter-such as the diagnosis 
and etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a knee disability, for 
diarrhea, for a disability manifested by headaches other than 
CFS, and for a disability manifested by memory loss other 
than CFS must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a knee disability is denied.

Service connection for diarrhea is denied.

Service connection for a disability manifested by headaches 
other than chronic fatigue syndrome is denied.

Service connection for a disability manifested by memory loss 
other than chronic fatigue syndrome is denied.




REMAND

The Board finds that further development is warranted for the 
claim of service connection for a disability manifested by 
sleep disturbance other than CFS.

The veteran's service medical records are negative for 
complaints of or treatment for sleep disturbance.  The 
veteran and his wife have provided statements indicating that 
the veteran had excessive sleepiness during his active 
military service and that the veteran has continued to 
experience the symptom.  Post-service medical records 
document several instances of complaints of excessive 
sleeping.  No disability manifested by sleep disturbance has 
been diagnosed other than CFS, for which the veteran is 
already service connected.

The Board's September 2003 remand requested that an 
examination be scheduled in order to determine whether the 
veteran has a sleep disturbance disability separate from his 
CFS and whether such disability is related to service.  The 
December 2004 VA examiner addressed several of the veteran's 
claims, but he did not comment on the sleep disturbance 
claim.

The AMC attempted to schedule another VA examination that 
included a sleep study.  There appeared to be confusion among 
the VAMCs in Beckley and Huntington, West Virginia, and in 
Salem, Virginia, as to which facility was capable of 
performing a sleep study and examination.  In the end, the 
case was re-certified to the Board without the veteran 
undergoing an examination.  Consequently, this issue must be 
remanded in order to have the veteran scheduled for an 
examination in accordance with the previous remand 
instruction.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (the veteran has a right to compliance with remand 
instructions).

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination in connection with the sleep 
disturbance claim.  Include a sleep study 
if feasible.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
diagnosis of any current disability 
manifested by sleep disturbance other 
than chronic fatigue syndrome, for which 
the veteran is already service connected.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has a 
current disability manifested by sleep 
disturbance other than chronic fatigue 
syndrome that is related to his active 
military service, particularly the 
veteran's statements regarding in-service 
excessive sleepiness.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a disability manifested by 
sleep disturbance other than CFS.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


